Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on September 29, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHELTON, IV et al. (US 2014/0175150).

Regarding claims 11-16 and 18-21, SHELTON, IV et al. discloses a surgical instrument comprising: an end effector configured for mounting of a replaceable stapler cartridge 34 to the .

Allowable Subject Matter
Claims 5-7, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive. 
Examiner maintains the position articulated in the Advisory Action mailed September 13, 2021.  Specifically, that figure 53 and the corresponding written descriptions of SHELTON disclose the knowledge in the art to determine an amount of movement of the pusher member supporting a knife from a first position to a second position and to a third position where the actuation mechanism (motor) exceeds the force (firing load) limit during movement of the pusher member from the first position to the second position and to the third position; and determining based on the amount of movement an operation status (firing load relative to predetermined threshold) of the surgical instrument relating to the replaceable stapler cartridge (whether cartridge is appropriate).
SHELTON discloses several embodiments of the control unit determining a cartridge condition, of which a few (i.e. RFID and lockout pocket) are acknowledged by Applicant in the the actuation mechanism force limit (firing load) has been exceeded, the control unit “may store the data according to instrument and cartridge type”.  Paragraph 165 further states if the force limit is exceeded, an alert is transmitted to the user suggesting a different cartridge is recommended for use.  Paragraph 168 states such an alert may be communicated to the surgical device.  Paragraph 169 discusses the option to communicate the force limit date determined and alert to the user in real time.
Therefore, Examiner maintains the rejection of Applicant’s invention as claimed as anticipated by SHELTON.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199






/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
October 20, 2021